DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/10/22 has been acknowledged.
Applicant amended Abstract and Specification of the application to overcome their objections presented by the Non-Final Rejection, amended Claims 1, 2, 4, and added new Claims 18-21.

Status of Claims
Claims 12-17 were earlier withdrawn from consideration as belonging to the invention not chosen for examination.
Claims 1-11 and 18-21 are examined on merits herein.

Claims Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Curello et al. (US 2007/0132057) in view of Liu et al. (US 2015/0021702) and Cheng et al. (US 2017/0054004).
In re Claim 1, Curello teaches a semiconductor device comprising (Fig. 3L; see also Figs. 3A-3K directed to manufacturing, for understanding details and/or some numbers): 
a first conductivity-type semiconductor region 302 (paragraph 0020) comprising a first surface – as a top surface of 302;
an insulating portion 301 (paragraph 0020) formed in the semiconductor region 302, the insulating portion 301 including a second surface 311 (paragraph 0020) formed to be moved backward in a depth direction of the semiconductor region more than the first surface (as shown in Fig. 3L);
a first region 307, 305 left, (see Figs. 3F-3G, paragraphs 0024, 0029) disposed in the semiconductor region 302 between the first portion of the insulating portion 301, left, and the second portion of the insulating portion 301, right;
a second region 307, 305 right, (Figs. 3F-3G, paragraphs 0024, 0029) disposed on the semiconductor region 302 between the first portion 301, left, and the second portion 301, right;
a control electrode 304 (paragraph 0023) disposed above the first surface, the control electrode 304 located between the first region and the second region in a plan view of the semiconductor device (obviously);
a first insulating film 309 (Figs. 3I-3L, created from silicon nitride layer 330, paragraphs 0035-0036) disposed on a side wall of the semiconductor region 302 at a stepped portion between the first surface and the second surface,
the first insulating film 309 contains silicon nitride (paragraphs 0035-0036);
a second insulating film 306 – being a spacer - disposed on the first region to be in direct contact with the first region – e.g., with portion 305 of the first region, the second insulating film 306 comprising silicon nitride (paragraphs 0026-0027).
Curello, teaching that the first and second regions are source and drain regions, accordingly, does not teach a first electrode disposed on the first region to be contacted with the first region. Curello also does not teach that the first insulating film contains hafnium and the second insulating film, being a gate spacer, comprises hafnium and oxygen.
Liu teaches (Fig. 7, paragraphs 0030-0031) a first electrode 732 (left) contacting a source region 736/708. Liu further teaches a first insulating film 728 (created from layer 428 shown in Fig. 4), directly contacting electrically conductive region 708 and disposed between an insulating portion 730 and the source region 708, wherein the insulating film 728 can be created either from silicon nitride of a material comprising hafnium, such as hafnium oxide (paragraph 0026). And Cheng teaches (Figs. 2A-2B, paragraph 0051) that spacer 251 comprises hafnium and oxide, such as HfSiO or HfSiON.
Curello, Liu, and Cheng teach analogous art directed to a FET surrounded by a trench isolation which top surface is lower than a top surface of a semiconductor in which source and drain regions are disposed, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Curello device in view of the Liu and Cheng devices, since they are from the same field of endeavor, and Liu and Cheng created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello device by adding to this device a first electrode contacting the first (source) region (per Liu), to provide power to the semiconductor device and to enable its operation.
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Curello device by substituting a material of the first insulating film for HfO (per Liu) and substituting a material of the second insulating film for HfSiO (per Cheng), if these materials are preferred by the manufacturer: See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.  
In re Claim 2, Curello/Liu/Cheng teaches the semiconductor device according to Claim 1 as cited above. 
Curello further teaches (Fig. 3L, paragraph 0027) that the second insulating film 306 disposed on a side wall of each end of the control electrode 304. 
In re Claim 3. Curello/Liu/Cheng teaches the semiconductor device according to Claim 2, as cited above, including the first and second insulating films of Curello (309 and 306, accordingly) comprise hafnium-based oxide (as shown for Claim 1).
In re Claim 4, Curello/Liu/Cheng teaches the semiconductor device according to Claim 3 as cited above, wherein the first insulating film and the second insulating film comprise materials selected from the group consisting of HfOx, HfSiOx, and HfSiON, and wherein the material of the first insulating film and the material of the second insulating film are different from each other, as shown for Claim 1. 
In re Claim 5, Curello/Liu/Cheng teaches the semiconductor device according to Claim 2 as cited above. 
Curello further teaches (Fig. 3L) that a thickness of his original first insulating film 309 is in a range from 2 nm to 20 nm (paragraph 0036) and a thickness of the second insulating film 306 is in a range from 20 nm to 80 nm (paragraph 0027). Although a thickness of the second insulating film coincides with the claimed range of 2 nm to 20 nm only in one point, it is enough to view the limitation as obvious: see MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.). 
Although the original first insulating film of Curello was replaced with HfO, per Liu (as shown for Claim 1), Liu teaches (paragraph 0026) that a thickness of HfO film is in the range from 5 nm to 10 nm – e.g., a substitution of SiN of Curello with HfO of Liu still allows creating the first insulating film with a thickness in the range from 2 nm to 20 nm. 
In re Claim 18, Curello/Liu/Cheng teaches the semiconductor device of Claim 1 as cited above, with the first insulating film created from HfO.
It would be inherent for the first insulating film to have a high selective etching ratio with respect to a silicon oxide film and a silicon nitride film – see paragraph 0056 of the published current application (US 2021/0257446) for inherency.
In re Claim 19, Curello/Liu/Cheng teaches the semiconductor device of Claim 1 as cited above, including the second insulating film made from HfSiO.
It would be inherent for the second insulating film to have a high selective etching ratio with respect to a silicon oxide film and a silicon nitride film – see paragraph 0056 of the published current application (US 2021/0257446) for inherency.
 In re Claim 20, Curello/Liu/Cheng teaches the semiconductor device of Claim 18 as cited above, wherein the selective etching ratio is equal to or greater than 10 – see paragraph 0056 of the published current application for inherency.
In re Claim 21, Curello/Liu/Cheng teaches the semiconductor device of Claim 19 as cited above, wherein the selective etching ratio is equal to or greater than 10 – see paragraph 0056 of the published current application for inherency.

 Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Curello/Liu/Cheng in view of Hirai et al. (US 6395598). 
In re Claim 6, Curello/Liu/Cheng teaches the semiconductor device according to Claim 2 as cited above.
Curello/Liu/Cheng does not teach that a length in the depth direction from the first surface to the second surface is within a range from 2 nm to 20 nm.  
Hirai teaches (Fig. 1(b), column 1 lines 66-67) that a length in a depth direction from a first surface (of a semiconductor) to a second surface (of an insulating portion) is in a range of about 20 nm to 100 nm, which coincide at least at one point 20 nm with the claimed range and which is sufficient for the obviousness of the claimed range:  See MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).
Curello/Liu/Cheng and Hirai teach analogous art directed to a MOSFET surrounded by a STI with a top surface lower than a top surface of a semiconductor layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Curello/Liu device in view of the Hirai device, since they are from the same field of endeavor, and Hirai created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello/Liu device per Hirai by creating a length in the depth direction from the first surface to the second surface is within a range from 2 nm to 20 nm, to enable creation of this portion of the device.
In re Claim 8, Curello/Liu/Cheng teaches the semiconductor device according to Claim 1 as cited above, wherein the first electrode is disposed in contact with the first region, the first electrode was added into the Curello structure per Liu, as shown for Claim 1. 
Curello further teaches (Fig. 3A-3L) that there is an interface 313 between the insulating portion 301 and the first region 307, but Curello/Liu does not teach that the first electrode is disposed in contact with both - an interface between the insulating portion and the first region. 
Hirai teaches (Fig. 1(d), column 1, line 65 and column 2 lines 24-26) a first electrode 13 disposed in contact with a first region 4 and an insulating portion 11.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello/Liu/Cheng structure of Claim 1 by substituting the first electrode of Liu disposed only on the first region with the first electrode (per Hirai) disposed also on the insulating portion, and creating a structure shown in Modified Fig. 3L, if such shape of the first electrode is desirable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
Modified Fig. 3L

    PNG
    media_image1.png
    237
    388
    media_image1.png
    Greyscale

With the above modification, the first electrode – Electrode - would be disposed on an interface – Interface - between the first region 307 (see Fig. 3G) and the insulating portion 301.
In re Claim 9, Curello/Liu/Cheng teaches the semiconductor device according to Claim 1 as cited above, wherein the first electrode (of Liu) is disposed to straddle the first region.
Curello/Liu/Cheng does not teach that the first electrode is disposed so as also to straddle the insulating portion. 
Hirai teaches (Fig. 1(d), column 1, line 65 and column 2 lines 24-26) that a first electrode 13 is disposed on a first region 4 and on an insulating portion 11. Although Hirai does not state that the first electrode straddle the first region and the insulating portion, this function would be inherent for the Hirai device: The recitation “straddle” is a functional limitation. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify Claim 1 of Curello/Liu/Cheng by substituting the first plug with the first plug of Hirai disposed on both, the first region and the insulating portion, if such disposition of the plug is desirable, leading to the plug straddling both, the first region and the insulating portion: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Please, note that a functional language in a device claim is viewed as directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Curello in view of Liu and Haratipour (US 2020/0105892).
In re Claim 1, Curello teaches a semiconductor device comprising (Fig. 3L; see also Figs. 3A-3K directed to manufacturing, for understanding details and/or some numbers): 
a first conductivity-type semiconductor region 302 (paragraph 0020) comprising a first surface – as a top surface of 302;
an insulating portion 301 (paragraph 0020) formed in the semiconductor region 302, the insulating portion 301 including a second surface 311 (paragraph 0020) formed to be moved backward in a depth direction of the semiconductor region more than the first surface (as shown in Fig. 3L);
a first region 307, 305 left, (see Figs. 3F-3G, paragraphs 0024, 0029) disposed in the semiconductor region 302 between the first portion of the insulating portion 301, left, and the second portion of the insulating portion 301, right;
a second region 307, 305 right, (Figs. 3F-3G, paragraphs 0024, 0029) disposed on the semiconductor region 302 between the first portion 301, left, and the second portion 301, right;
a control electrode 304 (paragraph 0023) disposed above the first surface, the control electrode 304 located between the first region and the second region in a plan view of the semiconductor device (obviously);
a first insulating film 309 (Figs. 3I-3L, created from silicon nitride layer 330, paragraphs 0035-0036) disposed on a side wall of the semiconductor region 302 at a stepped portion between the first surface and the second surface,
the first insulating film 309 contains silicon nitride (paragraphs 0035-0036);
a second insulating film 306 – being a gate spacer - disposed on the first region to be in direct contact with the first region – e.g., with portion 305 of the first region, the second insulating film 306 comprising silicon oxide or silicon nitride (paragraphs 0026-0027).
Curello, teaching that the first and second regions are source and drain regions, accordingly, does not teach a first electrode disposed on the first region to be contacted with the first region. Curello also does not teach that the first insulating film contains hafnium and the second insulating film, being a gate spacer, comprises hafnium and oxygen.
Liu teaches (Fig. 7, paragraphs 0030-0031) a first electrode 732 (left) contacting a source region 736/708. Liu further teaches a first insulating film 728 (created from layer 428 shown in Fig. 4), directly contacting source region 708 and disposed between an insulating portion 730 and the source region 708, wherein the insulating film 728 can be created either from silicon nitride of a material comprising hafnium, such as hafnium oxide (paragraph 0026). And Haratipour teaches (paragraph 0030) that a gate spacer may be created from a three-layer stack comprised silicon oxide, silicon nitride and hafnium oxide.
Curello, Liu, and Haratipour teach analogous art directed to a FET, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Curello device in view of the Liu and Haratipour devices and teachings, since they are from the same field of endeavor, and Liu and Haratipour created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello device by adding to this device a first electrode contacting the first (source) region (per Liu), to provide power to the semiconductor device and to enable its operation.
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Curello device by substituting a material of the first insulating film for HfO (per Liu) and substituting a gate spacer with a stack comprised silicon oxide, silicon nitride, and hafnium oxide (per Haratipour), the hafnium oxide being the second insulating film, if such materials for the first insulating film and the gate spacer are preferred by the manufacturer: See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.  In addition, since Haratipour does not specify any order of materials in sequential dispositions of the three-layer gate spacer, any disposition of the materials, including the one cited above, can be used, if preferred by the manufacturer: See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale. IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGRADIENTS. C. Changes in Sequence of Adding Ingredients: “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
In re Claim 2, Curello/Liu/Haratipour teaches the semiconductor device of Claim 1 as cited above and wherein the second insulating film (being a part of the gate spacer) is disposed on a side wall of each end of the control electrode (the control electrode being the gate electrode).
In re Claim 7, Curello/Liu/Haratipour teaches the semiconductor device of Claim 2 as cited above, wherein, as is shown for Claim 1, a silicon oxide film and a silicon nitride film are sequentially stacked on the side wall of the control electrode, and the second insulating film is stacked on the silicon nitride film stacked on the side wall of the control electrode.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Curello/Liu/Cheng in view of Fung et al. (US 2011/0193167).
In re Claim 10, Curello/Liu/Cheng teaches the semiconductor device according to Claim 1 as cited above. 
Curello further teaches (Fig. 3L, paragraphs 0038-0039) that the first region and the second region, respectively, comprise silicide regions 310. 
Curello/Liu/Cheng does not teach that the control electrode also comprises a silicide region.
Fung teaches (Fig. 8A, paragraph 0028) that source, drain and gate regions comprise silicide regions 265 and 365.
Curello and Fung teach analogous art directed to MOSFETs comprised silicides in source and drain regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Curello device in view of the Fung device since they are from the same field of endeavor, and Fung created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello/Liu device of Claim 1 by also creating the silicide on the control electrode, to reduce a contact resistance between the gate electrode and a contact to be connected to the gate electrode to enable the device operation.
In re Claim 11, Curello/Liu/Cheng/Fung teaches the semiconductor device according to Claim 10, wherein, based on paragraph 0038 of Curello, the silicide region comprises any different element selected from the group consisting of Co, W, Ti, and Ni. 

Response to Arguments
Applicant’ arguments (REMARKS, filed 05/10/22) have been fully considered.
Examiner agrees with amendments to Abstract, Specification, and Claims (REMARKS, page 11) – the current Office Action has no objections to the abstract and specification and does not reject any claim under 35 U.S.C. 112(b).
Examiner does not agree with Applicant (REMARKS, pages 11-12) that the amended Claim 1 cannot be rejected by using two references, Curello and Liu, as it was made for the Non-Final Rejection, and Examiner disagrees that the amended Claim 1 is patentable. Although not presenting in the current Office Action, a rejection of Claim 1 under 103 as being unpatentable over Curello and Liu, by using HfO of Liu for the first and second insulating films. The current Office Action presented two other rejections of Claim 1 using different combinations of prior art. 
Other examined claims of the current application are rejected as well.
Responding to the assumption (REMARKS, page 13) that the application is in the condition for allowance, Examiner reminds that the current application contains not only device claims, but also method claims, and responding to restriction requirements, Applicant choose device claims without traverse. Accordingly, when sequential amendments would make device claims patentable, Examiner suggests Applicant to include a request regarding rejoinder of method claims with allowable device claims (and to amend method claims concurrently with the device claims).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/17/22